Appellate Case: 21-1110     Document: 010110642399   Date Filed: 02/08/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                    February 8, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  JASON ALAN CAPPELLI; VINCENT C.
  TODD,

        Plaintiffs - Appellants,

  v.                                                       No. 21-1110
                                              (D.C. No. 1:17-CV-01439-PAB-NRN)
  WILLIAM HOOVER, Sergeant,                                 (D. Colo.)
  Lakewood Police Department; JIMMY
  TORSAK, Detective, Lakewood Police
  Department; MICHAEL GRIFFITH,
  Agent, Lakewood Police Department;
  JANNA SCHMMELS, Agent, Lakewood
  Police Department; JOHN
  HICKENLOOPER, Governor of the State
  of Colorado; RICK RAEMISCH,
  Executive Director of the Colorado
  Department of Corrections; JIM COOPER,
  a Community Parole Officer; MATTHEW
  STEGNER, Commander, Lakewood Police
  Department; THEODORE MCNITT, a
  Commander, Lakewood Police
  Department; JEFF SCHRADER, Sheriff of
  Jefferson County Colorado; MELISSA
  ROBERTS, Director of Adult Parole,
  Colorado Department of Corrections;
  SHEFALI PHILLIPS, a Community Parole
  Officer; WESLEY TRISSEL, a
  Community Parole Officer; DAN
  MCCASKY, Chief of Police, Lakewood
  Police Department

        Defendants - Appellees.
                       _________________________________
Appellate Case: 21-1110    Document: 010110642399        Date Filed: 02/08/2022   Page: 2



                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________

       Jason Cappelli and Vincent Todd, a Colorado parolee and his sponsor, appeal

 the district court’s entry of judgment against them on claims stemming from a search

 of their home that led to Cappelli’s arrest for parole violations. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     I. Background

       Colorado released Cappelli from custody to live with Todd on parole. The

 state conditioned this arrangement on Cappelli’s and Todd’s agreement to allow

 Cappelli’s Community Parole Officer (CPO) to visit and search their house at any

 time. Cappelli’s CPO, Defendant Matthew Stegner, did so on April 19, 2019.

 Another CPO, Defendant Shefali Phillips, and officers from the Lakewood Police

 Department accompanied him and participated in the search.

       The officers found a video doorbell on the house and a stun gun inside Todd’s

 locked bedroom. Stegner arrested Cappelli, alleging parole violations based on the

 presence of these items on the premises.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
Appellate Case: 21-1110   Document: 010110642399        Date Filed: 02/08/2022     Page: 3



       The parole board acquitted Cappelli of the parole violation charges. Cappelli

 and Todd then sued under 42 U.S.C. § 1983 and the Racketeer Influenced and

 Corrupt Organizations Act, 18 U.S.C. §§ 1961–1968. As relevant to this appeal, they

 both claimed the search violated their Fourth Amendment rights because the officers

 did not have a warrant and lacked reasonable suspicion either of them had committed

 an offense. Cappelli also alleged that his detention violated his Fourth Amendment

 rights because the officers lacked probable cause to believe he had committed a

 parole violation, and that the procedures for returning a $30 booking fee collected

 from him at the time of his arrest violated his Fourteenth Amendment due process

 rights because they were too onerous.

       Ruling on a motion to amend the complaint, the district court denied leave to

 amend and ordered dismissal of all the claims except the unlawful search claims

 against the Lakewood officers who participated in the search. It reasoned the

 complaint did not, and with the proposed amendments would not, state any other

 claims upon which relief could be granted. The court later granted summary

 judgment in favor of the Lakewood officers by adopting the magistrate judge’s report

 and recommendation and entered a final judgment in favor of all Defendants. This

 appeal followed.

                                    II. Discussion

       We review de novo a district court’s dismissal for failure to state a claim. See

 VDARE Found. v. City of Colo. Springs, 11 F.4th 1151, 1169 (10th Cir.), petition for

 cert. filed (U.S. Dec. 23, 2021) (No. 21-933). “We generally review for abuse of

                                           3
Appellate Case: 21-1110    Document: 010110642399        Date Filed: 02/08/2022      Page: 4



 discretion a district court’s denial of leave to amend a complaint . . . .” Johnson v.

 Spencer, 950 F.3d 680, 720 (10th Cir. 2020) (brackets and internal quotation marks

 omitted). But a “district court may deny leave to amend where amendment would be

 futile.” Doe v. Woodard, 912 F.3d 1278, 1302 n.28 (10th Cir. 2019) (internal

 quotation marks omitted). And “when [the district court’s] denial is based on a

 determination that amendment would be futile, our review for abuse of discretion

 includes de novo review of the legal basis for the finding of futility.” Johnson,

 950 F.3d at 720 (internal quotation marks omitted).

       “We review an order granting summary judgment de novo, giving no

 deference to the district court’s decision and applying the same standards as the

 district court.” Carlile v. Reliance Standard Life Ins. Co., 988 F.3d 1217, 1221

 (10th Cir. 2021). “In doing so, we view the evidence and draw reasonable inferences

 in the light most favorable to the nonmoving party.” Sinclair Wyo. Refin. Co. v.

 A & B Builders, Ltd., 989 F.3d 747, 765 (10th Cir. 2021) (brackets and internal

 quotation marks omitted). “The court shall grant summary judgment if the movant

 shows that there is no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 A. Fourth Amendment Unlawful Search Claims

       Cappelli and Todd claim CPOs Stegner and Phillips, and the Lakewood

 officers, violated their Fourth Amendment rights by searching their home without a

 warrant and without any reasonable suspicion to believe either Cappelli or Todd had

 committed an offense.

                                             4
Appellate Case: 21-1110    Document: 010110642399       Date Filed: 02/08/2022       Page: 5



       1. Dismissal of the Fourth Amendment Unlawful Search Claims Against
          Stegner and Phillips

       The district court dismissed the claims against CPOs Stegner and Phillips

 because under the totality-of-the-circumstances exception to the Fourth

 Amendment’s warrant and probable cause requirements, “the Fourth Amendment

 does not prohibit a police officer from conducting a suspicionless search of a

 parolee,” Samson v. California, 547 U.S. 843, 857 (2006), at least where the search is

 “authorized by state law,” United States v. Matthews, 928 F.3d 968, 976 (10th Cir.

 2019) (internal quotation marks omitted).1 And the district court found that

 Colorado law authorized CPOs Stegner and Phillips to conduct the search, citing

 Colo. Rev. Stat. § 17-2-201(5)(f)(I)(D) and People v. McCullough, 6 P.3d 774, 778

 (Colo. 2000), abrogated in part on other grounds by United States v. Knights,

 534 U.S. 112 (2001).

       Cappelli and Todd argue, without citation, that the district court erred in

 reaching this conclusion because Colorado authority it relied on applies “only to

 discretionary parole,” Aplts. Opening Br. at 9, and their complaint alleged Cappelli

 was on “mandatory parole,” Aplts. App., vol. 2 at 12. But § 17-2-201(5)(f)(I)(D)

 requires parolees to “permit residential visits by the [CPO], and allow the [CPO] to

 make searches of his or her person, residence, or vehicle,” “[a]s a condition of every


       1
         To the extent Cappelli and Todd argue that an earlier case, United States v.
 Knights, 534 U.S. 112, 121–22 (2001), establishes a different rule—namely, that
 warrantless searches of a parolee’s home must be supported by a reasonable
 suspicion that the parolee engaged in prohibited conduct—we reject this argument as
 contrary to Samson.
                                            5
Appellate Case: 21-1110     Document: 010110642399        Date Filed: 02/08/2022     Page: 6



 parole.” (emphasis added). And McCullough makes no mention of a distinction

 between mandatory and discretionary parole. It instead confirms that a parolee’s

 consent to searches by the CPO must “be included in every parole agreement.”

 6 P.3d at 778 (emphasis added). It also held that the law gives CPOs “authority to

 conduct routine searches of a parolee and his possessions as part of their supervisory

 authority and without requiring that they first possess reasonable grounds to believe

 that a parole violation has occurred.” Id. (internal quotation marks omitted).

       Because Colorado law authorized Stegner and Phillips to conduct the search

 without any reasonable suspicion, we affirm the district court’s conclusion that the

 complaint did not, and with the proposed amendments would not, state a viable

 Fourth Amendment claim against these Defendants related to the search.

       2. Grant of Summary Judgment to the Lakewood Police Officers on the
          Fourth Amendment Unlawful Search Claims

       The district court granted summary judgment to the Lakewood officers by

 applying the special-needs exception to the Fourth Amendment’s warrant and

 probable cause requirements, whereby law enforcement officers can search a

 parolee’s home without a warrant if they are “acting under the direction of the parole

 officer.” United States v. Freeman, 479 F.3d 743, 748 (10th Cir. 2007). Under this

 rule, a parole officer “cannot act as a ‘stalking horse’ on behalf of police to assist

 police in evading the Fourth Amendment’s warrant requirement.” United States v.

 McCarty, 82 F.3d 943, 947 (10th Cir. 1996).




                                             6
Appellate Case: 21-1110    Document: 010110642399        Date Filed: 02/08/2022    Page: 7



       The district court found that the Lakewood police officers acted under CPO

 Stegner’s direction and concomitantly that Stegner was not acting as a stalking horse

 at the behest of the Lakewood officers. It relied, in part, on Stegner’s testimony that

 he alone made the decision to search Cappelli and Todd’s house on the day in

 question. It also relied on the Lakewood officers’ testimony that they were brought

 in by Stegner as backup to assist with the search and Stegner’s testimony that he

 instructed the Lakewood officers to search “for any violations or anything they were

 concerned about,” Aplts. App., vol. 6 at 189.

       Cappelli and Todd argue that the open-ended nature of Stegner’s instruction to

 the Lakewood officers regarding the way they should conduct their search creates a

 factual issue about whether Stegner acted as a stalking horse for the Lakewood

 officers. We disagree. As the magistrate judge noted, this instruction reinforces

 testimony from Stegner and the Lakewood officers that Stegner initiated the search

 and that he brought the Lakewood officers in as backup to assist with the search. The

 instruction does not support a reasonable inference that Stegner acted as a stalking

 horse for the Lakewood officers to conduct an unlawful search.

       Cappelli and Todd also argue the search by the Lakewood officers violated

 their Fourth Amendment rights because it was not supported by a reasonable

 suspicion that either of them had committed an offense. But as noted above, “the

 Fourth Amendment does not prohibit a police officer from conducting a suspicionless

 search of a parolee,” Samson, 547 U.S. at 857, if the search is “authorized by state

 law,” Matthews, 928 F.3d at 976 (internal quotation marks omitted). And Colorado

                                            7
Appellate Case: 21-1110    Document: 010110642399       Date Filed: 02/08/2022    Page: 8



 law permits police officers to participate in searches authorized by CPOs. See United

 States v. Warren, 566 F.3d 1211, 1218 (10th Cir. 2009).

        Cappelli and Todd finally argue the district court erred by granting summary

 judgment to the Lakewood officers because their temporary disconnection of cables

 connecting Todd’s computing equipment to the internet caused unnecessary damage

 to property, rendering the search unreasonable under United States v. Ramirez,

 523 U.S. 65, 71 (1998). But they did not make this argument in opposition to the

 Lakewood officers’ summary judgment motion or in their objections to the

 magistrate judge’s report and recommendation. We therefore do not consider it. See

 Throupe v. Univ. of Denver, 988 F.3d 1243, 1254 (10th Cir. 2021) (“We will not

 consider an argument that was not fully briefed and decided by the district court.”).

        We affirm the district court’s grant of summary judgment to the Lakewood

 officers.

 B. Dismissal of Cappelli’s Fourth Amendment Unlawful Arrest Claim

        Cappelli claims that his arrest violated his Fourth Amendment rights because

 Stegner lacked probable cause to arrest him.

        The district court agreed the complaint sufficiently alleged Stegner lacked

 probable cause to arrest Cappelli. But it found no law clearly establishing that the

 Fourth Amendment protects a parolee from arrest without probable cause. Cf.

 Jenkins v. Currier, 514 F.3d 1030, 1033 (10th Cir. 2008) (“Most courts that have

 considered the Fourth Amendment implications of seizing a parole violator have held

 that a parolee remains in legal custody during the period of his parole and therefore

                                            8
Appellate Case: 21-1110     Document: 010110642399         Date Filed: 02/08/2022     Page: 9



 that the retaking of a parole violator does not constitute an arrest for Fourth

 Amendment purposes.”); Colo. Rev. Stat. § 17-22.5-203(2) (“Parole shall not be

 construed in any sense to operate as a discharge of any inmate . . . but simply a

 permit to [a paroled] inmate to go outside a correctional facility . . . .”). It therefore

 applied the doctrine of qualified immunity to dismiss the unlawful arrest claim. See

 Pearson v. Callahan, 555 U.S. 223, 231 (2009) (“The doctrine of qualified immunity

 protects government officials from liability for civil damages insofar as their conduct

 does not violate clearly established statutory or constitutional rights of which a

 reasonable person would have known.” (internal quotation marks omitted)).

        Cappelli argues the district court erred by applying the doctrine of qualified

 immunity because the doctrine does not apply absent a “case [that] specifically

 addresses the . . . issue.” Aplts. Opening Br. at 12. But Cappelli has the burden to

 “establish (1) the defendant violated a federal statutory or constitutional right and

 (2) the right was clearly established at the time of the defendant’s conduct.” Ullery

 v. Bradley, 949 F.3d 1282, 1289 (10th Cir. 2020). And Cappelli does not cite any

 case, from any jurisdiction, holding that taking a parolee into custody constitutes an

 arrest for purposes of the Fourth Amendment. Nor does he cite any case, from any

 jurisdiction, holding that a parole officer must have probable cause or comply with

 state law in order to take a parolee into custody without running afoul of the Fourth

 Amendment. He has therefore not shown any error in the district court’s qualified

 immunity ruling.



                                              9
Appellate Case: 21-1110    Document: 010110642399        Date Filed: 02/08/2022       Page: 10



         His remaining argument that Stegner violated Colorado state law by taking

  him into custody without probable cause is irrelevant to his § 1983 Fourth

  Amendment claim. See Medina v. Cram, 252 F.3d 1124, 1133 (10th Cir. 2001)

  (“[C]laims based on violations of state law and police procedure are not actionable

  under § 1983.”).

         We affirm the district court’s conclusion that the doctrine of qualified

  immunity bars Cappelli’s Fourth Amendment unlawful arrest claim.

  C. Dismissal of Cappelli’s Due Process Claim Related to the Booking Fee

         Cappelli alleged the Jefferson County Sheriff’s Office violated his Fourteenth

  Amendment due process rights by imposing an unreasonable procedural requirement

  to refund the $30 booking fee it collected from him at the time of his arrest. In

  particular, he asserted that the Sheriff’s Office required him to submit a form

  requesting a refund. The form, in turn, asked Cappelli to submit documents showing

  he had been acquitted “to assist the Sheriffs Office [sic] in processing [Cappelli’s]

  request.” Aplts. App., vol. 2 at 62. Cappelli alleged he did not have a document

  evincing his acquittal and had to spend $439.50 in attorneys’ and other fees to get

  one.

         The district court evaluated the claim under Mathews v. Eldridge, 424 U.S.

  319 (1976). “Under Mathews, whether due process was satisfied requires analysis of

  the governmental and private interests that are affected.” United States v. Muhtorov,

  20 F.4th 558, 624 (10th Cir. 2021) (internal quotation marks omitted). In Nelson v.

  Colorado, 137 S. Ct. 1249, 1258 (2017), the Supreme Court applied Mathews and

                                             10
Appellate Case: 21-1110    Document: 010110642399         Date Filed: 02/08/2022    Page: 11



  held that “a State may not impose anything more than minimal procedures on the

  refund of exactions dependent upon a conviction subsequently invalidated.” The

  district court found that the “mechanism for obtaining a refund is straightforward and

  reasonable” and does not offend due process. Aplts. App., vol. 2 at 154.

        Cappelli argues the refund procedure imposes a burden beyond what Nelson

  allows. We disagree. The requirement to produce an acquittal document2 is

  ministerial in nature and in most cases requires nothing more than making a

  photocopy of a document the applicant already possesses. In Cappelli’s case, he

  alleged his CPO did not provide any documentation evincing his acquittal, so he had

  to obtain relevant documents via a request under the Colorado Criminal Justice

  Records Act. And he alleged he had to pay a $5 fee to make the request. But taking

  these steps did not cause Cappelli to suffer a burden beyond what Nelson allows.

        Cappelli’s effort to bootstrap his due process claim by adding an allegation

  that he had to engage an attorney to make the records request falls flat. Under

  Colorado law, “records of official actions . . . shall be open for inspection by any

  person at reasonable times.” Colo. Rev. Stat. § 24-72-303(1) (emphasis added).




        2
          We assume for purposes of this Order and Judgment that the Sheriff’s Office
  required Cappelli to produce his acquittal document to obtain a refund of the booking
  fee. But we note that Cappelli’s complaint only alleges that the Sheriff’s Office
  asked for this documentation “to assist the Sheriffs Office [sic] in processing
  [Cappelli’s] request.” Aplts. App., vol. 2 at 62 (emphasis added). The complaint
  does not allege Cappelli’s request would have been denied if he had submitted it
  without the document.

                                             11
Appellate Case: 21-1110    Document: 010110642399       Date Filed: 02/08/2022      Page: 12



  Cappelli’s voluntary choice to engage an attorney to make the request on his behalf

  cannot render the Sheriff’s procedures unconstitutional.

        Cappelli also argues the district court erred by considering evidence outside

  the complaint to support its dismissal. We need not decide this issue given our de

  novo conclusion that the complaint does not allege a viable due process claim.

        We affirm the district court’s dismissal of Cappelli’s due process claim.

                                    III. Conclusion

        We affirm the district court’s judgment.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




                                           12